Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered February 7, 2003. The order confirmed the determination of a hearing examiner finding respondent in contempt for willfully violating a child support order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of respondent that Family Court erred in determining that he willfully violated a child support order. The record supports the court’s determination that respondent failed to present credible evidence that he was financially unable to comply with the order (see Matter of Powers v Powers, 86 NY2d 63, 70 [1995]; Matter of Commissioner of Social Servs. v Rosen, 289 AD2d 487, 488 [2001]). Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Lawton, JJ.